RoseNBEkry, J.
Tbe sole question is, Could Baldwin take a valid tax deed based upon tbe taxes assessed in 1899 upon tbe premises in question ? Tbe taxes for tbe year 1899 were assessed against Baldwin, and in addition to tbat fact sec. 1153, Stats. 1898, then provided:
“As between tbe grantor and grantee of any land, wben there is no express agreement as to which shall pay tbe taxes tbat may be assessed thereon before tbe conveyance, if such land is conveyed even with or prior to tbe date of tbe warrant authorizing tbe collection of such taxes then tbe grantee shall pay tbe same; but if conveyed after tbat date then tbe grantor shall pay them.”
It appeared without dispute tbat tbe tax warrant was placed in the bands of tbe treasurer for collection on December 30, 1899. It is tbe established law of this state tbat no one can acquire a valid tax title founded upon a sale for taxes which it was bis duty, either legally or equitably, to pay, and enforce it as against any person who would be prejudiced by bis neglect. Olson v. McDonald, 156 Wis. 438, 145 N. W. 1078; Mariner v. Milwaukee, 146 Wis. 605, 131 N. W. 442; Perkins v. Wilkinson, 86 Wis. 538, 57 N. W. 371; Bassett v. Welch, 22 Wis. 175.
We think the duty of paying this tax. was legally imposed upon Baldwin (1) by the assessment against him of tbe amount of tbe tax, and (2) by tbe terms of sec. 1153, Stats. 1898, which became part of tbe contract or deed between tbe parties, dated January 3, 1900. Tbe very purpose and object of assessing and levying taxes is to impose a legal duty upon tbe person against whom they are assessed and levied to pay them. The law of the land is a part of every contract. Sec. 1153, Stats. 1898, became a part of tbe contract between *624the parties, and by its terms it imposed upon Baldwin tbe legal duty, as between tbe grantor and tbe grantee, of paying these taxes. Tbe statute says, “as between tbe grantor and grantee of any land” tbe grantor shall pay tbe tax when tbe conveyance is made after tbe date of tbe tax warrant. Certainly there can be no claim in this case that Baldwin was not tbe grantor and that tbe predecessors in title of tbe defendants were not tbe grantees, and by tbe terms of tbe statute it was tbe duty of tbe grantor to pay tbe taxes in question. Tbe purchase of tbe tax certificate therefore amounted to nothing more than a payment of the tax, and tbe deed issued upon it was void.
By the Court. — Judgment affirmed.